ORDER

PER CURIAM.
Dexter Ford appeals from the judgment of the trial court entered upon a jury verdict convicting him of second-degree burglary and possession of burglar’s tools. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence and the trial court did not err in denying the appellant’s motion for judgment of acquittal. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).